Title: To George Washington from Thomas Bird, 5 June 1790
From: Bird, Thomas
To: Washington, George



Portland in the District of MaineJune the 5th 1790

Permit a stranger to inform your Excellency, that about twelve months since, I was apprehended & committed to Goal, in the Town of Portland, within the District of Maine, charged with the murder of Capt. John Conner, of the Sloop Mary, upon the Coast of Africa. That yesterday I was tried & found guilty of the

Crime, & that the District Judge, a few hours since pronounced the fatal sentence, that still rings in my Ears & harrows up my soul, the sentence of Death, which is to be Executed upon me on the 25 day of June Inst., The time is short Great Washington, too short, for a wretch harden’d in Crimes to prepare for that Country, from whose bourn no Traveller e’er return’d. Permit him to intreat your Excellency, in your great Clemency, to grant him a Pardon or Commute the punishment to something, to any thing, short of Death, It is usual for Kings and Emperors, at the Commencement of their Reign to grant such indulgences, Permit me then to beg that the Commencement of your administration may be marked, by Extending mercy to the first Condemned under it, or at least by granting him a Reprieve for a few months longer, your Excellency will be pleas’d to consider that I am at a great distance from the seat of Government, and that the days I have to live are very few, so that my Case demands immediate attention, Hear then and immediately attend to the cries, of a wretch, who unless your Excellency interpose will before Saturday the 26. of this month be beyond the reach of your Excellency’s goodness.



hisThomas X Birdmark


Signed in presence of John Frothingham




Enoch Preble


